Citation Nr: 0402484	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
service connected residuals of right shoulder impingement and 
right deltoid strain, the major extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for the 
service connected residuals of a left ankle fracture with 
degenerative arthritic changes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted the veteran's claims of 
entitlement to service connection for a left ankle and right 
shoulder disability and assigned 10 percent ratings.  


FINDINGS OF FACT

1.  The veteran's residuals of a left ankle fracture with 
degenerative arthritic changes is productive of moderate 
limitation of motion.

2.  The veteran's right shoulder impingement and right 
deltoid strain, the major extremity, results in the 
equivalent of flexion limited to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2003).

2.  The criteria for an initial rating of 20 percent for the 
veteran's service connected right shoulder disability, the 
major extremity, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim

In this regard, the record shows that the veteran submitted 
his claim for service connection for the disabilities in 
issue in January 2000.  In February 2000 the RO informed the 
veteran of the requirements necessary to establish his claims 
for service connection.  In February 2000 the veteran 
indicated that all medical records had been sent.  In April 
2001 the veteran was informed of the VCAA and what evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In November 2001 the RO granted service 
connection for the disabilities in issue.  The veteran 
submitted a notice of disagreement regarding the rating 
percentages involved.  In the June 2002 statement of the case 
he was informed of the criteria necessary to establish 
increased ratings.  VA General Counsel has stated that under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC   8-2003.  

Also, the RO has obtained all available evidence identified 
by the veteran.  The veteran has also undergone a VA 
examination, dated July 2001.  

Accordingly, the Board finds the requirements of the VCAA 
have been satisfied and that the veteran has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, the Board can proceed.  

Factual Background

The service medical records show that the veteran sustained a 
stress fracture to the left tibia and fibula and a right 
muscle shoulder strain. 

The veteran received a fee basis VA examination in July 2001.  
The report of that examination indicates that the veteran 
stated that approximately five years ago, he fractured his 
left ankle while in service.  He reported that he was in a 
cast for two months at that time.  Presently, the veteran 
reported that his left ankle was causing pain, weakness, 
stiffness, inflammation, occasional locking, fatigue, and 
lack of endurance.  He stated that this occurs on a weekly 
basis causing him to be uncomfortable and distressed.  He 
stated that this also occurred with overuse.  He indicated 
that when his ankle begins to hurt, it is for difficult for 
him to walk, carry his child, and help take care of his 
child.

As to the veteran's right deltoid strain and right shoulder 
tension, he reported that over the course of the last four 
years, with no noticeable antecedent injury, he has become 
unable to lift his arm over his head.  He noted undergoing 
physical therapy in service with some improvement.  However, 
over the course of the last few years, he has begun to have 
pain again with great difficulty raising his arm above his 
head, also having difficulty raising it parallel to the 
floor.  This pain is present on a weekly basis, causing him 
discomfort and distress.  It occurs primarily with overuse, 
however, it can happen at any time.  He stated that he had 
marked limitation of motion of the shoulder when he has this 
pain.   His activities were also limited by fatigue of the 
muscles.  He was employed as an administrative assistance.

Upon examination, it was noted that the veteran was right 
hand dominant.  The veteran was able to make a fist with good 
hand strength on both sides.  He had good arm strength 
bilaterally to flexion and extension.  On examination of the 
shoulder joints, the right shoulder appeared only mildly 
affected regarding muscle strength at 4/5.  There was no 
redness, heat, effusion, or swelling.  There was instability, 
weakness, and abnormal movement noted.  Range of motion was 
limited on the right with pain.  The veteran's right shoulder 
flexion and abduction were both found to be from 0° to 120°.  
Both the veteran's external and internal rotation was found 
to be from 0° to 90°.  There was no fatigue, lack of 
endurance, or incoordination.

On examination of the lower extremities there were no signs 
of abnormal weight-bearing.  His gait was normal.  There were 
no callosities, corns, or unusual shoe wear.  There was no 
limited function of standing or walking.  The veteran did not 
require braces, canes, crutches, or other corrective devices.  
Leg length, from the anterior superior iliac spine to the 
medial malleolus, was 89 cm bilaterally.  On examination of 
the ankle joint, the joint was abnormal on the left with 
abnormal movement, instability, and weakness.  There was no 
redness, heat, swelling, or effusion.  Range of motion was 
limited on the left with pain throughout the entire range of 
motion.  Dorsiflexion of the left ankle was from 0° to 15°.  
Plantar flexion of the left ankle was from 0° to 15°.  The 
veteran's range of motion was significantly affected by pain, 
fatigue, weakness, lack of endurance, and incoordination on 
the left.  The veteran did not demonstrate any signs of a 
constitutional arthritis.

The results of the right shoulder X-ray were negative.  X-ray 
results of the left ankle showed mild degenerative or post-
traumatic arthritic changes of the left ankle, with no 
evidence of ankle instability.

As to the veteran's left ankle, the veteran was diagnosed as 
status post left ankle fracture, with degenerative arthritic 
changes, with residuals of decreased range of motion and 
pain.  The examiner noted that the veteran gave a significant 
history of having a left ankle fracture that was consistent 
with the exam.  The veteran was found to have moderate 
limitation in his ability to ambulate, and it was noted that 
this would mildly to moderately affect his activities of 
daily living, as well as his ability to perform his job 
functions.

As to the veteran's right shoulder, the veteran was diagnosed 
with shoulder impingement with residuals of right deltoid 
strain.  The veteran was found to have significant limitation 
of motion with pain during the exam.  The examiner indicated 
that this would moderately affect the veteran's activities of 
daily living and ability to take care of his son, and 
moderately to severely affect his ability to perform his job 
functions.  

In a November 2001 rating decision the RO granted service 
connection for the residuals of right shoulder impingement 
and right deltoid strain, rated at 10 percent disabling, and 
for the residuals of a left ankle fracture with degenerative 
changes, also rated as 10 percent evaluation, by.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2002) must be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These factors do not specifically relate to muscle 
or nerve injuries independently of each other, but rather, 
refer to overall factors, which must be considered when 
rating the veteran's joint injury.  

The veteran's statements regarding the severity of her left 
knee are deemed competent with regard to the description of 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

a) Right Shoulder

The RO has assigned a 10 percent rating for the service 
connected right shoulder disability pursuant to the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
§  Part 4, Diagnostic Code 5203.  Under this code for 
malunion of the clavicle or scapula, a 10 percent rating is 
warranted for either a major or minor extremity.  A 20 
percent rating for either a major or minor extremity requires 
nonunion, with loose movement or rate on impairment of 
function of the contiguous joint.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and limitation to 25 degrees from the side is 
rated 40 percent disabling on the major side and 30 percent 
rating on the minor side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for impairment 
of either extremity caused by malunion resulting in moderate 
deformity, or by infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  When there are recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements a 30 percent evaluation is warranted for 
the major extremity and 20 percent for the minor extremity.  
Where there is fibrous union, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity.

In this regard during the VA examination the veteran reported 
weekly pain resulting primarily with overuse which caused 
marked limitation of motion of the shoulder.   He also 
reported fatigue of the muscles.  

The examination showed instability, weakness, and abnormal 
movement with flexion and abduction from 0° to 120°.  The 
examiner concluded that the limitation of motion with pain 
would moderately to severely affect his ability to perform 
his job functions.  Based on this evidence when viewed in 
conjunction with the Deluca case, the Board finds that the 
functional impairment caused by the pain from right shoulder 
impingement and right deltoid strain results in the 
equivalent of flexion to 90 degrees.  Accordingly a 20 
percent rating is warranted under Diagnostic Code 5201.

However, this same evidence does not support a rating in 
excess of 20 percent. The examination showed muscle strength 
at 4/5 and good hand arm strength s.  Additionally, there was 
no redness, heat, effusion, or swelling.  Additionally, x-
rays showed no malunion or nonunion or impairment of the 
humerus.  Accordingly, the criteria for a rating in excess of 
20 percent is not warranted.  The 20 percent rating is the 
highest rating warranted for the appeal period. Fenderson v. 
West, 12 Vet. App. 119 (1999).  

b) Left Ankle

As to the veteran's ankle disability, relevant regulations 
indicate that arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis. 38 C.F.R. 
§ 4.71a, Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. 4.71a, Code 5003 (2003).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion.  38 C.F.R. § 4.71a, Code 
5283 (2003).

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating.  38 C.F.R. § 4.71a Code 5271 (2003).

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  In plantar flex less 
than 30 degrees, 20 percent is warranted.  38 C.F.R. § 4.71a, 
Code 5270 (2002).

In this regard, during the VA examination in July 2001 the 
veteran complained of pain, weakness, stiffness, 
inflammation, occasional locking, fatigue, and lack of 
endurance which occurred weekly and on overuse.  The 
examination did show significant limitation of motion with 
plantar flexion limited to 15 degrees.  However, dorsiflexion 
was also to 15degrees.  The Board finds that the limitation 
of the range of motion is not marked.  

With regard to the functional impairment caused by the pain 
as set forth in the Deluca case, the VA examiner indicated 
that the veteran's left ankle disability mildly to moderately 
affected his activities of daily living as well as his 
ability to perform his job functions.  These findings are 
consistent with the current 10 percent rating.  Also the 
Board notes that there is no indication that the veteran has 
anklyosis of the ankle, or nonunion or malunion of the tarsal 
or metatarsal joint, such that a rating would be applicable 
under Diagnostic Code 5270 or 5283.  Therefore, the Board 
finds that the criteria for a rating in excess of 10 percent 
is not warranted.  

The 10 percent rating is the highest rating warranted for the 
appeal period. Fenderson v. West, 12 Vet. App. 119 (1999).  
Finally, the evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. 
§ 3.102 (2003).


ORDER

Entitlement to a 20 percent initial evaluation for the 
service connected residuals of right shoulder impingement and 
right deltoid strain, the major extremity, is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

Entitlement to an increased initial evaluation for the 
service-connected residuals of a left ankle fracture with 
degenerative arthritic changes is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



